                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and on
 behalf of all others similarly situated,

                        Plaintiff,                   Case No. 1:18-cv-5492

        v.                                           Judge Andrea R. Wood

 JONES LANG LASALLE AMERICAS                         Magistrate Judge Sheila M. Finnegan
 (ILLINOIS), LP,

                        Defendant.

                             CONSENT TO EXERCISE
             OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of Title 28 U.S.C. §636(c), the undersigned parties to

the above-captioned civil matter hereby voluntarily consent to have a United States Magistrate

Judge conduct any and all further proceedings in this case, including trial, and order the entry of a

final judgment.

       Should this case be reassigned to a magistrate judge other than the magistrate judge

designated pursuant to Local Rule 72.1, the undersigned may object within 21 days of such

reassignment. If a timely objection is filed by any party, the case will be reassigned to the district

judge before whom it was last pending. If no objection has been filed within 21 days, the parties

will be deemed to have consented to the reassignment.



 Dated: October 18, 2018                            Respectfully submitted,


 WACKER DRIVE EXECUTIVE SUITES,                     JONES LANG LASALLE AMERICAS
 LLC                                                (ILLINOIS), LP

 /s/ James B. Zouras                                /s/ Kevin F. Gaffney
      One of Its Attorneys                              One of Its Attorneys

 Ryan F. Stephan                                    Philip A. Miscimarra
  James B. Zouras                             Scott T. Schutte
  STEPHAN ZOURAS, LLP                         Stephanie L. Sweitzer
  100 North Riverside Plaza, Suite 2150       Kevin F. Gaffney
  Chicago, Illinois 60606                     Heather J. Nelson
  Tel: +1.312.233.1550                        MORGAN, LEWIS & BOCKIUS LLP
  rstephan@stephanzouras.com                  77 West Wacker Drive
  jzouras@stephanzouras.com                   5th Floor
                                              Chicago, IL 60601
  Howard W. Foster                            Tel: 312.324.1000
  Matthew A. Galin                            Fax: 312.324.1001
  FOSTER PC                                   philip.miscimarra@morganlewis.com
  150 N. Wacker Drive, Suite 2150             scott.schutte@morganlewis.com
  Chicago, Illinois 60606                     stephanie.sweitzer@morganlewis.com
  Tel: +1.312.726.1600                        kevin.gaffney@morganlewis.com
  hfoster@fosterpc.com                        heather.nelson@morganlewis.com
  mgalin@fosterpc.com
                                              Attorneys for Defendant
  Aaron R. Walner
  THE WALNER LAW FIRM LLC
  555 Skokie Boulevard, Suite 250
  Northbrook, Illinois 60062
  Tel: +1.312.371.2308
  awalner@walnerlawfirm.com
  walner@walnerlawfirm.com

  Attorneys for Plaintiff




DB1/ 100194015.1                          2
                                 CERTIFICATE OF SERVICE

       I certify that on the 18th day of October 2018, a true and correct copy of the foregoing

document was electronically filed with the Clerk of the Court using the Court’s CM/ECF system,

which will send notification to the following attorneys of record for Plaintiff:

                                         Ryan F. Stephan
                                         James B. Zouras
                                    STEPHAN ZOURAS, LLP
                              100 North Riverside Plaza, Suite 2150
                                      Chicago, Illinois 60606
                                       Tel: +1.312.233.1550
                                  rstephan@stephanzouras.com
                                   jzouras@stephanzouras.com

                                        Howard W. Foster
                                        Matthew A. Galin
                                           FOSTER PC
                                 150 N. Wacker Drive, Suite 2150
                                     Chicago, Illinois 60606
                                      Tel: +1.312.726.1600
                                      hfoster@fosterpc.com
                                      mgalin@fosterpc.com

                                       Aaron R. Walner
                                THE WALNER LAW FIRM LLC
                                555 Skokie Boulevard, Suite 250
                                   Northbrook, Illinois 60062
                                     Tel: +1.312.371.2308
                                 awalner@walnerlawfirm.com
                                  walner@walnerlawfirm.com

                                       Attorneys for Plaintiff

                                                                 /s/ Kevin F. Gaffney
